 

Exhibit 10.2



Execution version

CONFIDENTIAL

 



AMENDMENT TO agreement and plan of merger

 

This Amendment to Agreement and Plan of Merger (this “Amendment”), is entered
into as of October 17, 2018, by and among TheMaven, Inc., a Delaware corporation
(“TheMaven”), SM Acquisition Co., Inc., a Delaware corporation and a
wholly-owned subsidiary of TheMaven (“MergerSub”), Say Media, Inc., a Delaware
corporation (the “Company”), and, solely with respect to Section 7 of the Merger
Agreement (as defined below) (to the extent set forth therein), Matt Sanchez as
the Securityholder Representative (in his capacity as such, the “Securityholder
Representative”). TheMaven, MergerSub, the Company and the Securityholder
Representative are each, individually, a “Party” or, collectively, the
“Parties.” Capitalized terms used but not otherwise defined herein will have the
same meanings ascribed to such terms in the Merger Agreement.

 

RECITALS

 

WHEREAS, the Parties entered into that certain Agreement and Plan of Merger,
dated as of October 12, 2018, by and among the Parties (the “Merger Agreement”);
and

 

WHEREAS, the Parties desire to amend the Merger Agreement pursuant to Section
8.12 of the Merger Agreement.

 

NOW, THEREFORE, in consideration of the premises and the respective covenants,
agreements and conditions contained herein, the parties hereto agree as follows:

 

ARTICLE I

 

1.Certain Payments. Section 6.3 of the Merger Agreement is hereby restated to
read as follows:

 

“(a) No later than 9:00 am Pacific Time on October 19, 2018 (such date, the
“Execution Payments Deadline Date”), TheMaven shall pay to the Company the
aggregate amount of the respective payments set forth on Schedule 6.3(a) hereto
(collectively, the “Execution Payments”) for further payment to the respective
recipients thereof as set forth on Schedule 6.3(a) hereto.”

 

ARTICLE II

 

Miscellaneous

 

1.Definitions. Unless the context otherwise requires, the capitalized terms used
in this Amendment shall have the meanings set forth in the Merger Agreement.
Each reference to the term “Agreement” in the Merger Agreement shall be deemed
to refer to the Merger Agreement, as amended hereby.

  

2.Construction; Miscellaneous. Sections 8.3 through 8.18 of the Merger Agreement
are incorporated herein by reference, mutatis mutandis.

 

3.Continuing Effect of the Merger Agreement. This Amendment shall not constitute
an amendment of any other provision of the Merger Agreement not expressly
referred to herein.

 

[Signature Pages Follow]

 



 

 

 

IN WITNESS WHEREOF, TheMaven, MergerSub, the Company, and the Securityholder
Representative have caused this Amendment to be executed as of the date first
written above.

 

 

 

  THEMAVEN, Inc.           By: /s/ James Heckman     Name:   James Heckman    
Title:   Chief Executive Officer                   SM ACQUISITION CO., INC.    
                      By: /s/ James Heckman     Name:   James Heckman     Title:
 Chief Executive Officer           SAY MEDIA, INC.           By: /s/ Matt
Sanchez     Name:  Matt Sanchez     Title:   Chief Executive Officer            
      MATT SANCHEZ, as the Securityholder Representative                        
  By:   /s/ Matt Sanchez     Name: Matt Sanchez, as the Securityholder
Representative

 

 



Amendment to Agreement and Plan of Merger Signature Page

